DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 08/17/2022 has been entered. Claims 21, 24, 26-27, 29-30, 38 have been amended and claims 1-20, 22-23, 25 have been cancelled. Therefore, claims 21, 24, 26-40 are now pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 21, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kornhaas et al. (US – 6,092,879) and further in view of Furuyama (US – 2012/0049617 A1).
As per claim 21, Kornhaas discloses Brake System for a Motor Vehicle comprising:
a signal-processing device (defect detection unit 24, Fig: 1) for a vehicle having an ABS unit (antilock controller 20, Fig: 1) and a plurality of wheels (vehicle brake so that obviously disclose plurality of wheel), which are each assigned a sensor (Input line 26-28 from speed sensors 30-32 at the front and rear axles of the vehicle, Fig: 1) for generating wheel signals, wherein the device (Fig: 1) is designed:
to detect a failure of a wheel signal (The detect detection unit monitors the microcomputer and the other components of control unit 10 to see if they are working order; it also checks the working order of the external components, especially speed sensors 30-32, Col: 3, Ln: 24-30);
to form a substitute signal for the failed wheel signal using the wheel signal of at least one sensor (S) which is assigned to a wheel which is not affected by the failure (In a preferred exemplary embodiment, the signal from a speed sensor on a rear wheel is not evaluated if the sensor is defective. Instead, the signal of the speed sensor on the second rear wheel, which is functioning properly, is evaluated for the sake of the antilock and braking force distribution control, Col: 3, Ln: 58-67, Fig: 1), wherein the substitute signal corresponds to the selected wheel signal or is decisively based thereon (Col: 5, Ln: 50 – Col: 6, Ln: 22, Fig: 1, 2a); and
to feed the substitute signal to the ABS unit (In a prefer exemplary embodiment, the signal from a speed sensor on a rear wheel is not evaluated if the sensor is defective. Instead, the signal of the speed sensor on the second rear wheel, which is functioning properly, is evaluated for the sake of the antilock and braking force distribution control, Col: 3, Ln: 58 – Col: 4, Ln:7, fig: 1, 2a).
Kornhaas discloses all the structural elements of the claimed invention, but fails to explicitly disclose to make a selection from wheel signals of those sensors (S) which are assigned to wheels which are not affected by the failure in accordance with a detected split μ situation.
Furuyama discloses Brake Control Apparatus comprising:
to make a selection from wheel signals of those sensors (wheel speed sensor 43, Fig: 1) which are assigned to wheels which are not affected by the failure in accordance with a detected split u situation (At Step S207, brake control unit 32 determines whether or not the vehicle is running on a split friction coefficient road. When the answer to Step S207 is affirmative, then the process proceeds to Step S208. On the other hand, when the answer to Step S207 is negative, then the process proceeds to Step S209. A split friction coefficient road is a road in which left wheels are on a road section of a first friction coefficient and right wheels are on a road section of a second friction coefficient, and the first and second friction coefficient are different from each other, [0066] – [0070], Fig: 1-3).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the brake system of the Kornhaas to include the control procedure in which a selection from wheel signals of those sensors (S) which are assigned to wheels which are not affected by the failure in accordance with a detected split μ situation as taught by Furuyama in order to capable of assisting braking operation with more suitable braking force distribution among road wheels, taking account of detailed information about dynamic behavior of the vehicle, for example, rolling behavior of the vehicle while the vehicle is turning.

As per claim 24, Kornhaas discloses Brake System for a Motor Vehicle comprising:
a signal-processing device (defect detection unit 24, Fig: 1) for a vehicle having an ABS unit (antilock controller 20, Fig: 1) and a plurality of wheels (vehicle brake so that obviously disclose plurality of wheel), which are each assigned a sensor (Input line 26-28 from speed sensors 30-32 at the front and rear axles of the vehicle, Fig: 1) for generating wheel signals, wherein the device (Fig: 1) is designed:
to detect a failure of a wheel signal (The detect detection unit monitors the microcomputer and the other components of control unit 10 to see if they are working order; it also checks the working order of the external components, especially speed sensors 30-32, Col: 3, Ln: 24-30);
to form a substitute signal for the failed wheel signal using the wheel signal of at least one sensor (S) which is assigned to a wheel which is not affected by the failure (In a preferred exemplary embodiment, the signal from a speed sensor on a rear wheel is not evaluated if the sensor is defective. Instead, the signal of the speed sensor on the second rear wheel, which is functioning properly, is evaluated for the sake of the antilock and braking force distribution control, Col: 3, Ln: 58-67, Fig: 1),
to feed the substitute signal to the ABS unit (In a prefer exemplary embodiment, the signal from a speed sensor on a rear wheel is not evaluated if the sensor is defective. Instead, the signal of the speed sensor on the second rear wheel, which is functioning properly, is evaluated for the sake of the antilock and braking force distribution control, Col: 3, Ln: 58 – Col: 4, Ln:7, fig: 1, 2a).
Kornhaas discloses all the structural elements of the claimed invention, but fails to explicitly disclose wherein the failed wheel signal is assigned to a rear wheel (RR, RL), and the device is designed to carry out split up detection or split u plausibility checking on the basis of wheel signals of sensors (S) which are assigned to front wheels (FR, FL); or
wherein the failed wheel signal is assigned to a first front wheel (FR; FL), and the device is designed to carry out split up detection or split u plausibility checking on the basis of wheel signals of sensors (S) which are assigned to a second front wheel (FL; FR) which is not affected by the failure and to a rear wheel (RR; RL) which is located diagonally opposite the second front wheel (FL; FR).
Furuyama discloses Brake Control Apparatus comprising:
 the failed wheel signal is assigned to a rear wheel (RR, RL), and the device is designed to carry out split up detection or split u plausibility checking on the basis of wheel signals of sensors (S) which are assigned to front wheels (FR, FL) (At Step S207, brake control unit 32 determines whether or not the vehicle is running on a split friction coefficient road. When the answer to Step S207 is affirmative, then the process proceeds to Step S208. On the other hand, when the answer to Step S207 is negative, then the process proceeds to Step S209. A split friction coefficient road is a road in which left wheels are on a road section of a first friction coefficient and right wheels are on a road section of a second friction coefficient, and the first and second friction coefficient are different from each other, [0066] – [0070], Fig: 1-3).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the brake system of the Kornhaas to include the control procedure in which the failed wheel signal is assigned to a rear wheel (RR, RL), and the device is designed to carry out split up detection or split u plausibility checking on the basis of wheel signals of sensors (S) which are assigned to front wheels (FR, FL) as taught by Furuyama in order to capable of assisting braking operation with more suitable braking force distribution among road wheels, taking account of detailed information about dynamic behavior of the vehicle, for example, rolling behavior of the vehicle while the vehicle is turning.

As per claim 26, Kornhaas discloses Brake System for a Motor Vehicle comprising:
a signal-processing device (defect detection unit 24, Fig: 1) for a vehicle having an ABS unit (antilock controller 20, Fig: 1) and a plurality of wheels (vehicle brake so that obviously disclose plurality of wheel), which are each assigned a sensor (Input line 26-28 from speed sensors 30-32 at the front and rear axles of the vehicle, Fig: 1) for generating wheel signals, wherein the device (Fig: 1) is designed:
to detect a failure of a wheel signal (The detect detection unit monitors the microcomputer and the other components of control unit 10 to see if they are working order; it also checks the working order of the external components, especially speed sensors 30-32, Col: 3, Ln: 24-30);
to form a substitute signal for the failed wheel signal using the wheel signal of at least one sensor (S) which is assigned to a wheel which is not affected by the failure (In a preferred exemplary embodiment, the signal from a speed sensor on a rear wheel is not evaluated if the sensor is defective. Instead, the signal of the speed sensor on the second rear wheel, which is functioning properly, is evaluated for the sake of the antilock and braking force distribution control, Col: 3, Ln: 58-67, Fig: 1), wherein the substitute signal corresponds to the selected wheel signal or is decisively based thereon (Col: 5, Ln: 50 – Col: 6, Ln: 22, Fig: 1, 2a); and
to feed the substitute signal to the ABS unit (In a prefer exemplary embodiment, the signal from a speed sensor on a rear wheel is not evaluated if the sensor is defective. Instead, the signal of the speed sensor on the second rear wheel, which is functioning properly, is evaluated for the sake of the antilock and braking force distribution control, Col: 3, Ln: 58 – Col: 4, Ln:7, fig: 1, 2a).
Kornhaas discloses all the structural elements of the claimed invention, but fails to explicitly disclose to make a selection from a wheel signal of that sensor (S) for the wheel which, on the vehicle side, lies opposite the wheel which is affected by the failure, when a split μ situation is not present or is not detected
Furuyama discloses Brake Control Apparatus comprising:
to make a selection from a wheel signals of that sensors (wheel speed sensor 43, Fig: 1) for the wheel which, on the vehicle side, lies opposite the wheel which is affected by the failure, when a split μ situation is not present or is not detected (At Step S207, brake control unit 32 determines whether or not the vehicle is running on a split friction coefficient road. When the answer to Step S207 is affirmative, then the process proceeds to Step S208. On the other hand, when the answer to Step S207 is negative, then the process proceeds to Step S209. A split friction coefficient road is a road in which left wheels are on a road section of a first friction coefficient and right wheels are on a road section of a second friction coefficient, and the first and second friction coefficient are different from each other, [0066] – [0070], Fig: 1-3).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the brake system of the Kornhaas to include the control procedure in which selection from a wheel signal of that sensor (S) for the wheel which, on the vehicle side, lies opposite the wheel which is affected by the failure, when a split μ situation is not present or is not detected as taught by Furuyama in order to capable of assisting braking operation with more suitable braking force distribution among road wheels, taking account of detailed information about dynamic behavior of the vehicle, for example, rolling behavior of the vehicle while the vehicle is turning.
As per claim 27, Kornhaas discloses Brake System for a Motor Vehicle comprising:
a signal-processing device (defect detection unit 24, Fig: 1) for a vehicle having an ABS unit (antilock controller 20, Fig: 1) and a plurality of wheels (vehicle brake so that obviously disclose plurality of wheel), which are each assigned a sensor (Input line 26-28 from speed sensors 30-32 at the front and rear axles of the vehicle, Fig: 1) for generating wheel signals, wherein the device (Fig: 1) is designed:
to detect a failure of a wheel signal (The detect detection unit monitors the microcomputer and the other components of control unit 10 to see if they are working order; it also checks the working order of the external components, especially speed sensors 30-32, Col: 3, Ln: 24-30);
in the case of a failure of a wheel signal for a first rear wheel (RR; RL) on a side with a high coefficient of friction, to select the wheel signal for a second wheel (RL; RR) on a side with a low coefficient of friction; or
in the case of a failure of a wheel signal for a rear wheel (RL, RR) on a side with a low coefficient of friction, to select the wheel signal for a front wheel (FL, FR) on the side with the low coefficient of friction; or
in the case of a failure of a wheel signal for a front wheel (FL, FR) on a side with a high coefficient of friction, to select the wheel signal for a rear wheel (RL, RR) on the side with a high coefficient of friction; or
in the case of a failure of a wheel signal for a first front wheel (FL; FR) on a side with a low coefficient of friction, to select the wheel signal for a second front wheel (FR; FL) on the side with a low coefficient of friction (If it has been found in step 104 that none of the defects cited has occurred, then in the following question step 108 the program checks to see whether or not a defect has been found in one of the wheel speed sensors, Col: 4, Ln: 1-7, Col: 5, Ln: 50 – Col: 6, Ln: 22, Claims 3 and 4, Fig: 1, 2a);
to form a substitute signal for the failed wheel signal using the wheel signal of at least one sensor (S) which is assigned to a wheel which is not affected by the failure (In a preferred exemplary embodiment, the signal from a speed sensor on a rear wheel is not evaluated if the sensor is defective. Instead, the signal of the speed sensor on the second rear wheel, which is functioning properly, is evaluated for the sake of the antilock and braking force distribution control, Col: 3, Ln: 58-67, Fig: 1), wherein the substitute signal corresponds to the selected wheel signal or is decisively based thereon (Col: 5, Ln: 50 – Col: 6, Ln: 22, Fig: 1, 2a); and
to feed the substitute signal to the ABS unit (In a prefer exemplary embodiment, the signal from a speed sensor on a rear wheel is not evaluated if the sensor is defective. Instead, the signal of the speed sensor on the second rear wheel, which is functioning properly, is evaluated for the sake of the antilock and braking force distribution control, Col: 3, Ln: 58 – Col: 4, Ln:7, fig: 1, 2a).
Kornhaas discloses all the structural elements of the claimed invention, but fails to explicitly disclose to make a selection from wheel signals of those sensors (S) which are assigned to wheels which are not affected by the failure in accordance with a detected split μ situation.
Furuyama discloses Brake Control Apparatus comprising:
to make a selection from wheel signals of those sensors (wheel speed sensor 43, Fig: 1) which are assigned to wheels which are not affected by the failure in accordance with a detected split u situation (At Step S207, brake control unit 32 determines whether or not the vehicle is running on a split friction coefficient road. When the answer to Step S207 is affirmative, then the process proceeds to Step S208. On the other hand, when the answer to Step S207 is negative, then the process proceeds to Step S209. A split friction coefficient road is a road in which left wheels are on a road section of a first friction coefficient and right wheels are on a road section of a second friction coefficient, and the first and second friction coefficient are different from each other, [0066] – [0070], Fig: 1-3).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the brake system of the Kornhaas to include the control procedure in which a selection from wheel signals of those sensors (S) which are assigned to wheels which are not affected by the failure in accordance with a detected split μ situation as taught by Furuyama in order to capable of assisting braking operation with more suitable braking force distribution among road wheels, taking account of detailed information about dynamic behavior of the vehicle, for example, rolling behavior of the vehicle while the vehicle is turning.

As per claim 28, Kornhaas discloses the signal-processing device and an ABS unit (microcomputer 12 includes only antilock controller 20 and defect detection unit 24 or only braking force distribution controller 22 and defect detection unit 24, Col: 2, Ln: 45-48, Fig: 1).
As per claim 29, Kornhaas discloses wherein the ABS unit comprises an assigned wheel signal input for each sensor (30-32); and
the signal-processing device (24) is designed to feed the substitute signal to that wheel signal input which is assigned to the failed wheel signal (Col: 3, Ln: 24 – Col: 4, Ln: 31, Claims 3-4, Fig: 1).

As per claim 30, Kornhaas discloses wherein the signal-processing device (24) is designed to generate a failure signal, which indicates the wheel which is affected by the failure; and the ABS unit (20) has an input (E/A5) for the failure signal (function of the brake controller, Col: 3, Ln: 24 – Col: 4, Ln: 31, Claims 3-4, Fig: 1).

As per claim 31, Kornhaas discloses wherein the ABS unit (20) is designed to carry out at least one of the following steps on the basis of at least the substitute signal detecting a need for an anti-lock brake control operation at the wheel affected by the failure; and
carrying out an anti-lock brake control operation at the wheel affected by the failure (function of the brake controller, Col: 3, Ln: 24 – Col: 4, Ln: 31, Claims 3-4, Fig: 1).

As per claim 32, Kornhaas discloses wherein the signal-processing device (defect detection unit 24, Fig: 1) is designed to make a selection from wheel signals of those sensors (S) which are assigned to wheels which are not affected by the failure (Col: 5, Ln: 50 – Col: 6, Ln: 22, Fig: 1, 2a), wherein the substitute signal corresponds to the selected wheel signal or is decisively based thereon and designed to select, in the case of a detected split μ situation (Col: 5, Ln: 50 – Col: 6, Ln: 22, Fig: 1, 2a) and
in the case of a failure of a wheel signal for a first rear wheel (RR; RL) on a side with a high coefficient of friction, the wheel signal for a second wheel (RL; RR) on a side with a low coefficient of friction; or
in the case of a failure of a wheel signal for a rear wheel (RL, RR) on a side with a low coefficient of friction, the wheel signal for a front wheel (FL, FR) on the side with the low coefficient of friction; or
in the case of a failure of a wheel signal for a front wheel (FL, FR) on a side with a high coefficient of friction, the wheel signal for a rear wheel (RL, RR) on the side with a high coefficient of friction; or
in the case of a failure of a wheel signal for a first front wheel (FL; FR) on a side with a low coefficient of friction, the wheel signal for a second front wheel (FR; FL) on the side with a low coefficient of friction ((If it has been found in step 104 that none of the defects cited has occurred, then in the following question step 108 the program checks to see whether or not a defect has been found in one of the wheel speed sensors, Col: 4, Ln: 1-7, Col: 5, Ln: 50 – Col: 6, Ln: 22, Claims 3 and 4, Fig: 1, 2a); and
the ABS unit (20) being designed to carry out at least one of the following steps:
carrying out a select low closed-loop control operation of the rear axle in the case of a failure of a wheel signal for a rear wheel (R, RR) (Col: 4, Ln: 1-7, Col: 5, Ln: 50 – Col: 6, Ln: 22, Claims 3 and 4, Fig: 1, 2a); and
activating an individual closed-loop control operation in order to bring about minimum deceleration at the rear axle in the case of failure of a wheel signal for a front wheel (FL, FR).

As per claim 33, Furuyama further discloses wherein the failed wheel signal is assigned to a rear wheel (RL, RR), and the system is designed to carry out split up detection or split up plausibility checking on the basis of wheel signals of sensors (S) which are assigned to front wheels (At Step S207, brake control unit 32 determines whether or not the vehicle is running on a split friction coefficient road. When the answer to Step S207 is affirmative, then the process proceeds to Step S208. On the other hand, when the answer to Step S207 is negative, then the process proceeds to Step S209. A split friction coefficient road is a road in which left wheels are on a road section of a first friction coefficient and right wheels are on a road section of a second friction coefficient, and the first and second friction coefficient are different from each other, [0066] – [0070], Fig: 1-3); or
wherein the failed wheel signal is assigned to a first front wheel (FL; FR), and the system is designed to carry out split u detection or split u plausibility checking on the basis of wheel signals of sensors (S) which are assigned to a second front wheel (FR; FL) which is not affected by the failure and to a rear wheel (RL; RR) which lies diagonally opposite the second front wheel (FR; FL).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the brake system of the Kornhaas to include the control procedure in which the failed wheel signal is assigned to a rear wheel (RL, RR), and the system is designed to carry out split up detection or split up plausibility checking on the basis of wheel signals of sensors (S) which are assigned to front wheel as taught by Furuyama in order to capable of assisting braking operation with more suitable braking force distribution among road wheels, taking account of detailed information about dynamic behavior of the vehicle, for example, rolling behavior of the vehicle while the vehicle is turning.

As per claim 34, Furuyama further discloses wherein the ABS unit (20) is designed to generate an indication signal which indicates the split μ situation; and
the signal-processing device (402) has an input (E/A5) for the indication signal (At Step S207, brake control unit 32 determines whether or not the vehicle is running on a split friction coefficient road. When the answer to Step S207 is affirmative, then the process proceeds to Step S208. On the other hand, when the answer to Step S207 is negative, then the process proceeds to Step S209. A split friction coefficient road is a road in which left wheels are on a road section of a first friction coefficient and right wheels are on a road section of a second friction coefficient, and the first and second friction coefficient are different from each other, [0066] – [0070], Fig: 1-3).

The method claim 38 discloses all the limitations recited in independent claim 21 and is therefore rejects under the same rational.

As per claim 39, Kornhaas discloses a computer program with program code for carrying out the method as claimed in claim 38 when the computer program is run on a processor unit (FIG. 2 shows a flow chart, which illustrates a program about how a decision is reached concerning the implementation of ABS and/or EBV control and microcomputer 12 includes only antilock controller 20 and defect detection unit 24 or only braking force distribution controller 22 and defect detection unit 24).

As per claim 40, Kornhaas discloses a control unit (Fig: 2a-2b disclosed the program so that require some kind of controller) or control unit system having a processor unit (microcomputer 12) and a memory which contains the computer program (FIG. 2 shows a flow chart, which illustrates a program about how a decision is reached concerning the implementation of ABS and/or EBV control and microcomputer 12 includes only antilock controller 20 and defect detection unit 24 or only braking force distribution controller 22 and defect detection unit 24).

Claim(s) 35-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kornhaas et al. (US – 6,092,879) and further in view of Furuyama (US – 2012/0049617 A1) as applied to claims 21 and 28 above, and further in view of Gutochrlein et al. (US – 6,126,250).
As per claim 35, Kornhaas as modified by Furuyama discloses all the structural elements of the claimed invention but fails to explicitly disclose designed to calculate a target brake pressure for a wheel at which an increase in brake pressure is necessary, in accordance with the wheel signal obtained for this wheel and in accordance with a determination as to whether this wheel is affected by a wheel signal failure.
Gutochrlein discloses Braking System for a Motor Vehicle comprising:
calculate a target brake pressure for a wheel at which an increase in brake pressure is necessary, in accordance with the wheel signal obtained for this wheel and in accordance with a determination as to whether this wheel is affected by a wheel signal failure (calculation of braking force, Col: 4, Ln: 39-57, Fig: 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the brake system of the Kornhaas as modified by Furuyama to include the brake pressure calculating procedure in which calculate a target brake pressure for a wheel at which an increase in brake pressure is necessary, in accordance with the wheel signal obtained for this wheel and in accordance with a determination as to whether this wheel is affected by a wheel signal failure as taught by Gutochrlein in order to obtain when a rotational speed sensor at a front wheel fails and also when a rotational speed sensor at a rear wheel fails.

As per claim 36, Gutochrlein further discloses wherein the ABS unit (404) is designed to calculate, for the wheel affected by the failure, a slip threshold for the use of an anti-lock closed-loop control operation, wherein the calculated slip threshold is lower than if the wheel were not affected by the failure (Col: 4, Ln: 39-57, Fig: 1).

As per claim 37, Kornhaas discloses a brake system for a motor vehicle is proposed, which is equipped with an antilock controller and/or electronic braking force distribution control (Abstract) and teaching reference Gutochrlein discloses A brake system for a motor vehicle is proposed, in which at least the braking force distribution between the front and rear axles is influenced by an automatic electronic controller. In the event of a defect in a rotational speed sensor of a front wheel or a rear wheel, emergency operating measures are proposed, which maintain the functionality of the braking force distribution controller even after a defect has occurred, therefore, it’s obviously disclosed that designed for autonomous or partially autonomous driving comprising a system.

Response to Arguments
Applicant’s arguments, see REMARK, filed 08/17/2022, with respect to the rejection(s) of claim(s) 21, 22, 25, 28-31 and 38-40 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kornhaas et al. (US – 6,092,879) and further in view of Furuyama (US – 2012/0049617 A1) and Gutochrlein et al. (US – 6,126,250).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN M AUNG whose telephone number is (571)270-5792. The examiner can normally be reached 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAN M AUNG/           Examiner, Art Unit 3657                                                                                                                                                                                             

/Robert A. Siconolfi/           Supervisory Patent Examiner, Art Unit 3657